DETAILED ACTION
Applicant's amendments and remarks, filed 11/25/20, are fully acknowledged by the Examiner. Currently, claims 1-8, 11-18, 20-28 are pending with claims 10 and 30 canceled, and claims 1, 11, and 21 amended. The following is a complete response to the 11/25/20 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/20 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 1-8,11-18, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racz (US 9,131,960), in view of Racz (US 6,146,380), hereafter Racz 2, in view of Mulier (US 5,807,395).
Regarding claim 1, Racz teaches an RF cannula (as in at least col. 9, lines 20-30) comprising: a cannula body configured to deliver anesthetic and/or electric current therethrough (cannula 10 to deliver anesthetic and/or RF as in col. 9, lines 20-30 and col. 4, lines 10-17); and
an active tip located distally with respect to the cannula body (active tip 48), wherein the active tip comprises one fenestration configured to pass anesthetic laterally from at the active tip (side port 48 allows fluid to flow through as in at least col. 10, lines 50-55).Racz further teaches the cannula body comprises a hollow and electrically insulating tube configured to permit anesthetic to pass therethrough (34 hollow and insulated via insulation 36), and an electrically conductive wire (col. 7, lines 48-55; wire through stylet).
Racz is silent regarding a plurality of fenestrations, and wherein the plurality of fenestrations is arranged around a circumference of the active tip. Racz is not explicit regarding the cannula body as rigid, an electrically conductive wire probe to pass through, and the active tip made of a heat-conducting metal to conduct heat from the conductive wire probe.
However, Mulier teaches a plurality of fenestrations on an RF cannula distal tip in a circumferential placement around the cannula tip (Fig. 26, cannula 262 with holes 264 for delivering conductive solution as in col. 17, lines 56-65).

It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the cannula of Racz to have multiple fenestrations around the active tip, as in Mulier, to allow for fluid delivery radially from the cannula in multiple directions. It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify Racz with the metal shaft and heat conducting of Racz 2, allowing for the tip to be built into the shaft and being robust (col. 2 lines 46-56 of Racz 2).
Regarding claim 11, Racz teaches a method comprising:
maneuvering a cannula body having an active tip located distally with respect to the cannula body to a treatment site having a target area (active tip 48 from cannula 10), wherein the active tip comprises one or more fenestrations configured to pass anesthetic laterally from at least one side of the active tip (active tip port 48);
delivering anesthetic laterally to the target area via the cannula body and through the one or more fenestrations (side port 68 allows fluid to flow through as in at least col. 10, lines 50-55); inserting an RF probe through the cannula body such that it contacts the active tip (stylet 20); activating the RF probe to ablate the target area (col. 9, lines 20-30).
Racz is silent regarding a plurality of fenestrations, and wherein the plurality of fenestrations is arranged around a circumference of the active tip. Racz is not explicit regarding the cannula body as rigid, an electrically conductive wire probe to pass through, and the active tip made of a heat-conducting metal to conduct heat from the conductive wire probe.
However, Mulier teaches a plurality of fenestrations on an RF cannula distal tip in a circumferential placement around the cannula tip (Fig. 26, cannula 262 with holes 264 for delivering conductive solution as in col. 17, lines 56-65).

It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the cannula of Racz to have multiple fenestrations around the active tip, as in Mulier, to allow for fluid delivery radially from the cannula in multiple directions. It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify Racz with the metal shaft and heat conducting of Racz 2, allowing for the tip to be built into the shaft and being robust (col. 2 lines 46-56 of Racz 2).
Regarding claim 21, Racz teaches an RF cannula comprising means for passing anesthetic and/or electric current therethrough (as in at least col. 9, lines 20-30); and means for delivering anesthetic and/or electric current located distally with respect to the means for passing (cannula 10 to deliver anesthetic and/or RF as in col. 9, lines 20-30 and col. 4, lines 10-17), wherein the means for delivering comprises one or more fenestrations configured to pass anesthetic laterally from at least one side of the active tip (side port 48 allows fluid to flow through as in at least col. 10, lines 50-55).
Racz is silent regarding a plurality of fenestrations, and wherein the plurality of fenestrations is arranged around a circumference of the active tip. Racz is not explicit regarding the cannula body as rigid, an electrically conductive wire probe to pass through, and the active tip made of a heat-conducting metal to conduct heat from the conductive wire probe.
However, Mulier teaches a plurality of fenestrations on an RF cannula distal tip in a circumferential placement around the cannula tip (Fig. 26, cannula 262 with holes 264 for delivering conductive solution as in col. 17, lines 56-65).
Racz 2 teaches a similar cannula device with a rigid cannula tube (col. 3 and lines 4-7), and the active tip of a heat-conducting metal to conduct heat (hollow metal tube 34).

Regarding claim 2, 12, and 22, Racz is not explicit regarding the embodiment with the active tip further comprises a closed distal end configured to prevent passage of anesthetic distally to the active tip.
However, Racz teaches a separate embodiment with orifice free ends as in col. 1, lines 37-43. Racz further teaches probe 20 extending through the distal end, such that passage of fluid would not be able to pass through the active tip.
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the first embodiment of Racz with the closed distal end, depending on the type of procedure to be provided.
Regarding claim 3,13, 23, Racz teaches the active tip further comprises a distal opening configured to pass anesthetic distally to the active tip (distal opening allows fluid to pass through as in col. 1, lines 60-65).
Regarding claim 4, 14, 24, Racz does not necessitate the distal end of the active tip shape. However, Racz does teach an embodiment where the distal end of the active tip is sharp (Fig. 3b,d).
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the embodiment of Racz to have various shapes of tips depending on the treatment desired on the target tissue.
Regarding claim 5, 15, 25, Racz does not necessitate the distal end of the active tip shape. However, Racz teaches an embodiment where the distal end of the active tip is cone-shaped (Fig. 3d).

Regarding claim 6, 16, 26, Racz does not necessitate the distal end of the active tip shape. However, Racz teaches an embodiment where the distal end of the active tip is chisel-shaped (Fig. 3b).
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the embodiment of Racz to have various shapes of tips depending on the treatment desired on the target tissue.
Regarding claim 7, 17, 27, Racz does not necessitate the distal end of the active tip shape. However, Racz teaches an embodiment where the distal end of the active tip is blunt (Fig. 3a,c,e).
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the embodiment of Racz to have various shapes of tips depending on the treatment desired on the target tissue.
Regarding claims 8, 18, and 28, Racz does not necessitate the shape of the plurality of fenestrations selected from a group consisting of: ellipses; triangles; slots; rectangles.
However, Racz teaches an embodiment with rectangular ports as a possible shape of fenestration (as in col. 7, lines 17-26).
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the device of Racz with square ports as in the different embodiment of Racz, as ports of any shape would allow fluid movement therethrough (col. 7, lines 17-26).
Regarding claim 20, Racz teaches the maneuvering comprises guiding the cannula body such that a side of the active tip is in contact with and/or proximate to the target area (46 proximate the target tissue as in col. 2, lines 5-10); and the anesthetic is delivered to the target area via the active tip (col. 2, lines 26-30).
Response to Arguments
Applicant’s arguments, see the remarks, filed 10/26/20, with respect to the rejection(s) of claim(s) 1-8, 11-18, and 20-28 under 35 USC 103 have been fully considered and are persuasive.  Racz 2 as a secondary reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BO OUYANG/Examiner, Art Unit 3794         
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794